Citation Nr: 1108541	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  09-15 448A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Murfreesboro, Tennessee


THE ISSUE

Entitlement to payment or reimbursement of medical expenses not previously authorized that were incurred for treatment at Memorial Hospital, Chattanooga, Tennessee on December 31, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant (the Veteran) and his sister


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty during the Vietnam Era.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a February 2008 decision of the Department of Veterans Affairs (VA) Medical Center in Murfreesboro, Tennessee (VAMC).  

In November 2010, a travel board hearing was held before the undersigned in Nashville, Tennessee.  A transcript of the hearing is associated with the Veteran's claims file.


FINDINGS OF FACT

1.  The Veteran was enrolled in the VA health care system at the time the medical treatment was provided, he had received VA medical services within the preceding 24 months, he is financially liable for such treatment, and he had no coverage under a health plan contract for payment or reimbursement of the private hospital.  

2.  The condition for which the Veteran was treated was not service connected, and he is not otherwise eligible for reimbursement under 38 U.S.C.A. § 1728.  

3.  The claim for payment or reimbursement of medical expenses incurred was filed within 90 days of the date the Veteran was discharged from the private hospital.  

4.  Resolving all reasonable doubt in the Veteran's favor, all treatment at Memorial Hospital in Chattanooga, Tennessee, on December 31, 2007, was for a medical emergency of such nature that a prudent lay person would reasonably expect that a delay in seeking immediate medical attention would be hazardous to life or health. 

5.  A VA or other Federal facility was not feasibly available at the time the Veteran first sought treatment at Memorial Hospital in Chattanooga, Tennessee, on December 31, 2007.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for payment or reimbursement of medical expenses not previously authorized that were incurred for treatment at Memorial Hospital in Chattanooga, Tennessee, on December 31, 2007, have been met.  38 U.S.C.A. §§ 1725, 1728, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 17.120, 17.121, 17.1000-17.1008 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks payment or reimbursement of medical expenses not previously authorized that were incurred for treatment at Memorial Hospital, Chattanooga, Tennessee on December 31, 2007.  Medical records reflect that such expenses were incurred for treatment of right upper extremity pain incurred after a fall.  The Veteran submitted a claim for charges coincident with this treatment.  The VAMC denied the claims based on a determination that the treatment was for a non-emergent condition and VA facilities were feasibly available.  

As the Board's decision herein to grant payment or reimbursement of medical expenses incurred for treatment at Memorial Hospital in Chattanooga, Tennessee, constitutes a full grant of the benefit sought on appeal, no further action is necessary to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

The AOJ adjudicated the Veteran's claim pursuant to the Veterans Millennium Health Care and Benefits Act and implementing regulations.  See 38 U.S.C.A. 
§ 1725; 38 C.F.R. §§ 17.1000-17.1008.  Under these provisions, the reasonable value of emergency treatment furnished in a non-VA facility will be reimbursed where a veteran is an active VA health-care participant (enrolled in the annual patient enrollment system and in receipt of VA hospital, nursing home, or domiciliary care under such system within the preceding 24 months) and is personally liable for such emergency treatment (financially liable to the provider and not eligible for reimbursement under 38 U.S.C.A. § 1728).  For this purpose, "emergency treatment" is defined as medical care or services furnished when 
(1) VA or other Federal facilities are not feasibly available and an attempt to use them beforehand would not have been reasonable, (2) there is a medical emergency of such nature that a prudent lay person would reasonably expect that a delay in seeking immediate medical attention would be hazardous to life or health, and 
(3) any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility.  See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.  As pertinent to this case, a claim for payment or reimbursement must be filed within 90 days after the date the veteran was discharged from the facility that furnished such treatment.  38 C.F.R. § 17.1004(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In this case, the VAMC determined in an February 2008 eligibility screening review the claim for payment was timely filed, that treatment was provided for a non-service-connected condition, that the private hospital at issue provides emergency care, that the Veteran was enrolled in the VA health care system at the time of treatment, that he had received VA medical services within the preceding 24 months, that he has no coverage under a health-plan contract for payment or reimbursement for such treatment, and that he is financially liable to the private hospital for the treatment at issue.  There is no indication of record that such determinations are incorrect.  As the claims file has not been associated with the medical appeals file, the Board is unable to verify the extent of the Veteran's service-connected disabilities; however, the statement of the case (SOC) indicates that service connection is currently in effect for diabetes mellitus, rated 10 percent disabling.  

Accordingly, the remaining questions are (1) whether the treatment at issue was for a medical emergency of such nature that a prudent lay person would reasonably expect that a delay in seeking immediate medical attention would be hazardous to life or health medical care or services; and (2) whether VA or other Federal facilities were not feasibly available and an attempt to use them beforehand would not have been reasonable.  As a general matter, the Board observes that a veteran should attempt to use a VA facility whenever possible in light of the very high costs involved in private care, clearly impacting VA's ability to help veterans overall; however, based on the following evidence, and resolving all reasonable doubt in the Veteran's favor, the Board finds that both of these criteria have been met in this case.  

In testimony before the undersigned at the Board hearing in November 2010, the Veteran and his sister related that the Veteran had fallen, injuring his right upper extremity.  Over several days, the pain worsened to the point where the VA hotline was contacted for information regarding treatment.  The Veteran and his sister testified that the information provided by VA over the phone was that the VA outpatient clinic was not open, and that the Veteran should seek treatment at a private emergency room.  It was pointed out in testimony that this occurred over a weekend on December 31st - New Year's Eve.  It was further testified that the facility where treatment was rendered was approximately 10 minutes from the Veteran's home, while the VA outpatient clinic was from 20 to 25 minutes by car.  The nearest VA hospital is reportedly 60 miles from the Veteran's home.  The Veteran described the pain in his right arm as being excruciating.  

Treatment records from Memorial Hospital reflect that the Veteran was assessed in triage for right shoulder pain following a fall.  He is noted to have arrived at the emergency room at approximately 5:00 pm.  The pain was associated with  swelling, limitation of motion, and ecchymosis of the right elbow.  Tenderness of the right should was also noted.  An X-ray study showed soft tissue swelling with probable fluid and large calcifications, but no fracture.  The assessment was right elbow contusion.  

Based on these treatment records, a VA reviewing RN, in February 2008, and a VA reviewing physician, in April 2009, each assessed that the Veteran's condition was, in retrospect, not emergent because any delay in treatment would not have been hazardous to life or health.  The Board has considered and weighed the opinions of the VA medical care providers that the Veteran's condition was not emergent; however, the law does not require that the condition at issue actually be proven emergent, from a purely medical standpoint, in order to qualify for payment or reimbursement under 38 U.S.C.A. § 1725.  

It need only be demonstrated that initial evaluation and treatment of a veteran was rendered for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  This standard is considered to be met where a condition manifests by acute symptoms of sufficient severity, including severe pain, that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  See 
38 C.F.R. § 17.1002(b).

Statements by the Veteran and his sister, as well as the treatment records from December 31, 2007, indicate that the Veteran had been experiencing severe, excruciating pain that had worsened over the course of several days.  Additionally, the Veteran and his sister have testified that they were instructed by the VA hotline to proceed to the nearest emergency room when she described the Veteran's symptoms because the nearest VA facility was not open.  There is no indication in the record that such statements are not credible.  As such, although the Veteran's condition was eventually determined to be non-emergent from a purely medical standpoint, the Board finds that the condition was of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  Id.

With respect to the availability of a VA facility, the Board accepts the Veteran's testimony that the closest outpatient treatment facility was not available and that the closest VA hospital was 60 miles away.  Although it is true that the Veteran did not seek treatment initially after he fell, it is credible that he first sought treatment when the pain became unbearable.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that a VA or other Federal facility was not feasibly available at five in the afternoon on New Year's Eve.  Additionally, given the severe pain and other symptoms that the Veteran had been experiencing for several hours, the Board notes that it would not have been reasonable to expect the Veteran to leave and travel to the nearest VA facility.  

Accordingly, the criteria for entitlement to reimbursement for the medical expenses incurred for treatment received at Memorial Hospital in Chattanooga, Tennessee, on December 31, 2007, have been met, and the Veteran's claim is granted.  
38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.


ORDER

Payment or reimbursement of medical expenses not previously authorized that were incurred for treatment at Memorial Hospital in Chattanooga, Tennessee, on December 31, 2007, is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


